ORDER
This matter is before the Court pursuant to a Rule to Show Cause issued June 27, 1986, why the Respondent *430should not have to deliver his certificate of admission to practice law in South Carolina for failing to comply with the Continuing Legal Education requirements of Rule 53 of the Supreme Court Rules of Practice.
It appears from the hearing on June 27, 1986, that the Respondent has not paid the Continuing Legal Education Division of the South Carolina Bar for two seminars he has attended. The Respondent is given until July 16,1986, to pay the necessary monies to the proper office. If Respondent does not comply with the requirements of this Order, his license shall be suspended until full compliance or further Order of this Court.